Name: Commission Regulation (EC) No 947/98 of 5 May 1998 amending Regulation (EC) No 1556/96 introducing a system of import licences for certain fruit and vegetables imported from third countries
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 EN Official Journal of the European Communities6. 5. 98 L 132/11 COMMISSION REGULATION (EC) No 947/98 of 5 May 1998 amending Regulation (EC) No 1556/96 introducing a system of import licences for certain fruit and vegetables imported from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), as last amended by Commission Regulation (EC) No 2520/97 (2), and in particular Article 31(2) thereof, Whereas Regulation (EC) No 1556/96 (3), as last amended by Regulation (EC) No 855/98 (4), introduced a system of import licences for certain fruit and vegetables imported from third countries and set the list of products covered; Whereas examination of the market situation for these products indicates that the list should be amended by abolishing the licence requirement for tomatoes, cherries and apples; Whereas the period for apples is 1 May to 30 June; whereas if that requirement is abolished by this Regula- tion it will be necessary to make this Regulation applic- able from 1 May 1998; Whereas the Management Committee for Fresh Fruit and Vegetables has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1556/96 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21. 11. 1996, p. 1. (2) OJ L 346, 17. 12. 1997, p. 41. (3) OJ L 193, 3. 8. 1996, p. 5. (4) OJ L 122, 24. 4. 1998, p. 9. EN Official Journal of the European Communities 6. 5. 98L 132/12 ANNEX ANNEX CN code Period Description ex 0707 00 05 1 November to 30 April Cucumbers ex 0805 10 10 ex 0805 10 30 ex 0805 10 50 1 December to 31 May Oranges ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 1 November to end February Mandarins, including tangerines, satsumas, wilkings and other similar citrus hybrids ex 0805 30 10 1 September to 31 May Lemons ex 0806 10 10 21 July to 20 November Table grapes